DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
Formal Matters
Applicant’s arguments filed in the reply filed on January 11, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-3, 5-6, 9-11, 13, 15, 18-20, 24, 39, and 42-52 are pending. Claims 1-3, 5, 9, 11, 18, 24, 39, 42, and 50-52 are under consideration in the instant office action while claims 6, 10, 13,  15, 19-20, and 43-49 are withdrawn form consideration as non-elected invention or species.  Claims 4, 7-8, 12, 14, 16-17, 21-23, 25-38, and 40-41 are cancelled. Claims 50-52 are newly added. Applicant amended instant claim 1 reciting “Composition for caring for and/or making up keratin materials comprising, in a physiologically acceptable medium, at least one microcapsule containing at least one particle having a high wet point and being optionally porous, wherein the at least one particle having a high wet point and being optionally porous is an oil-absorbing filler and the oil-absorbing filler is chosen from silicas, silica silylates, polyamide, acrylic
 polymer powders, perlites, magnesium carbonate, silicone filler and mixtures thereof,
wherein the at least one layered coating surrounding said core includes the at least one particle having a high wet point and being optionally porous and wherein the at least one layered coating comprises at least one hydrophilic polymer selected from the group consisting of polysaccharides and derivatives, acrylic or methacrylic acid homopolymers or copolymers or salts and esters thereof, and their mixture, 
and said particle having a high wet point and being optionally porous being only released from said microcapsule(s) when said composition is applied onto a keratin material.”
Note: As the examiner indicated in the previous office action the elected species structure which is fully examined is free of the art. Applicant expanded by an amendment the species in terms of the particle type and the coating layer material type. Therefore the examiner expanded search and examination to the species that are covered by the new rejections set forth below. Applicant’s claim amendments necessitated a new ground of rejections as set forth below.
Allowable Subject Matter
The examiner maintained that Applicant’s elected composition structure in the species election is free of the prior art.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-3, 5, 9, 11, 18, 24, 39, 42, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2008/0153694, newly cited) and Lorant et al. (WO2013160362, newly cited).
Applicants’ claims
Applicants claim a composition for caring for and/or making up keratin materials.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
 Nishi et al. teach in the abstract as follows:

    PNG
    media_image1.png
    144
    298
    media_image1.png
    Greyscale

Nishi et al. teach on the other hand, silica made by the gel method maintains the structural characteristics even when the particles are sheared under a high load since having a comparatively small and strong pore structure, however, a strong acid range, in which the pH is 1 to 2, is necessary to mix and/or react the aqueous solution of the alkaline metal silicate and the mineral acid. Further, washing particles is generally difficult, and a long time, that is 36 to 48 hours, is necessary to wash the particles for completely removing salts, such as Glauber's salt or the like, which is by-produced in hardened and blocked hydrogel. Therefore, in the production equipment, a corrosion resistant material that can withstand a strong acidity atmosphere is required, and washing for a long time is needed, and thus plant-and-equipment investment and production costs are increased. Moreover, as for silica made by the gel method, the pores are small, and the oil absorbing rate is relatively low, and so when silica made by the gel method is especially used as the chemical absorbing (adsorbing, oil absorbing) agent, such as for absorb the chemical liquid into silica. In such a case, it is necessary to drop the liquid component slowly and quite carefully, and if such a condition is unfavorable, the powder containing the chemical liquid and the amorphous silica is strongly agglomerated to increase the viscosity, and thus production troubles occur, such as the production line clogging or the stirring mixer stopping. So the desired absorbed silica can not be made. Furthermore, since the particles itself are hard, the equipment is easily worn when the particles are mixed or pulverized with a raw material as, for example, as the adsorbent or matting agents for pharmaceuticals, agrochemicals, animal medicines, and thus an improvement was required (see paragraph 7). For solving the above mentioned problems, wholehearted investigations were carried out to make the amorphous silica particles, in which the oil absorbency is not easily decreased and the oil absorbing rate is high, even when under a high shear stress, that is, a high load is applied to the amorphous silica particles. In this method, the fabrication method of silica by the precipitation method was used since it is simple and economical from the viewpoint of the equipment and process. As a result, the present inventors found out that there is an important correlation between the oil absorbency and the pore structure of the amorphous silica particles, by using the benzene adsorption isotherm method, in which a mesopore having a pore radius of 15 nm or more can be measured comparatively accurately. That is, it was found out that the oil absorbency is hardly decreased and the high oil absorbing rate is kept even when a high load is applied to the amorphous silica particles, when the maximum value of .DELTA.Vp/.DELTA.RP (where Vp is the pore volume [mm.sup.3/g] and Rp is the pore radius [nm]) is 20 mm.sup.3/nmg.sup.-1 or more in the pore distribution curve obtained by the benzene adsorption isotherm, and the pore peak radius when the .DELTA.Vp/.DELTA.RP value is maximum is from 20 nm or more to 100  On the other hand, in the Brabender method, the change of the viscosity of the oil-absorbed silica is measured with the change of the torque. Therefore, when the DBP dropping rate becomes high, the DBP amount dropped during the time lag, that is time necessary for silica to absorb DBP and increase viscosity, is increased, and thus the oil absorption is apparently increased. In other words, if the oil absorption is remarkably increased when the DBP dropping rate is increased, the particles have a low oil absorbing rate. That is, as the factors influencing the oil absorption when the DBP dropping rate is changed, there are two factors, that is, the structural strength and the DBP oil absorbing rate, and the oil absorption of the silica particles having the strong structure and high DBP oil absorbing rate is not easily influenced with the DBP dropping rate. However, in general, although the amorphous silica particles having a large pore radius has a weak structure, the oil absorbing rate of these particles is high, and although the amorphous silica particles having the small pore radius has a strong structure, the oil absorbing rate of these particles is low. Then, as for the structural factor which is strong or weak and the factor of the oil absorbing rate, the influence to the oil absorption is considered when the DBP dropping rate is changed from low to middle to high. The structural factor is strongly influenced with the stirring time and the factor of the oil absorbing rate is strongly influenced with the dropping rate. That is, as for the influence to the oil absorption, it can be considered that the influence of the structural factor is larger than that of the factor of the oil absorbing rate when the dropping rate is in a range from low to middle, and the influence of the factor of the oil absorption is larger than that of the structural factor when the dropping rate is in a range from middle to high (paragraph 33). The amorphous silica particles of cosmetics, perfume, detergent, liquid vitamin or the like, can be powdered with small amounts of the amorphous silica powder. In addition, the matting effect is higher than that of the commercially available particles. The amorphous silica particles of the present invention can be used as matting agent, for coating materials or the like, extender of agrochemicals, and reinforcing agent of various or the like (paragraph 45). Furthermore, the amorphous silica particles of the present invention can be used as a chromatography carrier, a cosmetic base, etc., and other applications of the amorphous silica particles (paragraph 69). A especially preferred use of the silica of the invention is as matting agent. In this field of use, the amorphous silica particles itself can be blended with a commonly known coating material to become a matte coating composition. As the coating material, the commonly known and commonly used coating materials can be used, that is, for example, an oil coating material, a nitrocellulose coating material, alkyd resin coating material, an amino alkyd coating material, a vinyl resin coating material, an acrylate resin coating material, an epoxy resin coating material, a polyester resin coating material, a chlorinated rubber-base coating material or the like. Further, in addition to these materials, the coating material containing one or more kinds of the following resins can be used, that is, a rosin, an estergum, a pentaresin, a coumarone indene resin, a phenol-based resin, a modified phenol-based resin, a maleic-based resin, an alkyd-based resin, an amino-based resin, a vinyl-based resin, a petroleum resin, epoxy-based resin, a polyester-based resin, a styrene-based resin, an alkyl-based resin, a silicone-based resin, a rubber-based resin, a chloride-based resin, an urethane-based resin, a polyamide-based resin, polyimide-based resin, a  As an organic solvent of the solution type coating material, one or more types of the following solvents can be used, that is, an aromatic hydrocarbon-based solvent, such as toluene, xylene or the like, an alicyclic hydrocarbon-based solvent, such as cyclohexane or the like, a ketone-based solvent, such as acetone, methylethyl ketone, methylisobutyl ketone, cyclohexanone or the like, an alcohol-based solvent, such as ethanol, propanol, butanol, diacetone alcohol or the like, an ether-based solvent, such as tetrahydrofuran, dioxane or the like, a Cellosolve-based solvent, such as ethyl Cellosolve, butyl Cellosolve or the like; an ester-based solvent, such as ethyl acetate, butyl acetate or the like, an aprotic polar solvent, such as dimethylformamide, dimethylacetamide, dimethylsulfoxide or the like. A resin content concentration in a raw material solution is generally within the range from 5 to 70% by weight, suitably from 10 to 60% by weight (paragraph 52). Further, as a water-based coating material, a self-emulsifying or a surfactant-emulsifying coating material is used, other than the water-based solution type coating material. As a resin of the water-based coating material, the following resins being water-solubilized or self-emulsified to the water-based solvent can be used, that is, an alkyd resin, a polyester resin, an acrylic resin, an epoxy resin, or a mixture of two or more kinds of these resins. In the self-emulsifying resin, the self-emulsifying property is given by neutralizing a carboxyl group with ammonias or amines or quaternizing the contained amines. Further, various latex resins are also used. The resin content concentration is generally within a range from 10 to 70% by weight, especially suitable from 20 to 60% by weight (paragraph 53). As the ultraviolet (UV) curable coating material, the following resins can be used, that is, a high solid resin, for example, a UV curable type-acrylic resin, -epoxy resin, -vinyl urethane resin, -acrylic urethane resin, and -polyester resin. These resins are used independently or by mixing more than two kinds (paragraph 54). As the powder coating material, the following can be used, that is, a thermoplastic resin, such as polyamide, polyester, an acrylic resin, an olefine resin, a cellulosic derivative, polyether, a vinyl chloride resin or the like, an epoxy resin, an epoxy/novolak resin, an isocyanate or epoxy curable polyester resin or the like (paragraph 55). In the present invention, the amorphous silica particles can be not only independently used as matting agent, but also for blending the coating material with other filler or pigment. As the inorganic component blended with the coating material, the following can be used, that is, alumina, attapulgite, kaolin, carbon black, graphite, fine powdered silicic acid, calcium silicate, diatomaceous earth, magnesium oxide, magnesium hydroxide, aluminum hydroxide, slate powder, sericite, flint, calcium carbonate, talc, feldspar powder, molybdenum disulfide, barite, vermiculite, whiteing, mica, pyrophyllite clay, gypsum, silicon carbide, zircon, glass bead, shirasu balloon, asbestos, glass fiber, carbon fiber, rock wool, slag wool, boron whisker, stainless steel fiber, titanium white, zinc white, red oxide, iron black, yellow iron oxide, zeolite, hydrotalcite, lithium, aluminum, carbonate, titan yellow, chrome oxide green, ultramarine blue, Prussian blue, or the like (paragraph 58). The amorphous silica particles of the present invention can be blended with the thermoplastic resin, various rubbers or thermosetting resin, as the filler (paragraph 62). As the thermosetting resin, the following resins can be used, that is, a phenol formaldehyde resin, a furan-formaldehyde resin, a xylene-formaldehyde resin, a ketone-formaldehyde resin, a urea-formaldehyde resin, a melamine-formaldehyde resin, an alkyd resin, which the examiner equates to include conventionally known binders) (paragraph 64). When the amorphous silica particles are used as filler, the silica particles can be blended with the thermosetting resin or elastomer within the range 0.5 to 20% by weight, and preferably 2 to 10% by weight, where the thermosetting resin or elastomer is 100% (paragraph 65). The amorphous silica of the invention may exhibit a BET specific surface area in the range of 50 to 800 m.sup.2/g, preferably 100 to 700 m.sup.2/g, and more preferably 140 to 400 m.sup.2/g. The BET specific area is one of the basic properties of amorphous silicas, and influences the oil absorption, the transparency of the particles and the handling of the amorphous silica particles. The inventors found out, that when the BET specific surface area is less than 50 m.sup.2/g, there are little amounts of the large size pore, and the pore is collapsed easily by the load to the amorphous silica particles, and thus the oil absorption performance under the shear stress is decreased. Further, the matting effect may be decreased since the transparency of the amorphous silica particles is decreased. On the other hand, when the BET specific surface area is more than 800 m.sup.2/g, the pore size is very small, and thus the oil absorbency is decreased although the transparency is increased (paragraph 40).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
It is clear that Nishi et al. clearly teach applicant’s claimed invention in its general teachings. Nishi et al. also as described above the amorphous silica coated composition can be used in cosmetics. The examiner herein adds Lorant et al. to further strengthen application of 
Lorant et al. teach a cosmetic composition for keratinous substances, in particular the skin and the lips, the hair and the nails (page 1). Lorant et al. teach a composition comprising an aqueous phase, at least one mattifying filler and at least one silane corresponding to formula (I) below and/or oligomers thereof: R.sub.1Si(OR.sub.2).sub.z(R3).sub.x(OH), (I) in which: Ri is a linear or branched, saturated or unsaturated C1-C22 hydrocarbon-based chain, which may be substituted with an amine group NH2 or NHR (R=C1-C20 and especially C1-C6 alkyl, C3-C40 cycloalkyl or C6-C30 aromatic); or with a hydroxyl group, a thiol group, an aryl group (more particularly benzyl), which is substituted or unsubstituted; Ri possibly being interrupted with a heteroatom (O, S or NH) or a carbonyl group (CO), R2 and R3, which may be identical or different, represent a linear or branched alkyl group comprising from 1 to 6 carbon atoms, y denotes an integer ranging from 0 to 3, and z denotes an integer ranging from 0 to 3, and x denotes an integer ranging from 0 to 2, with z+x+y=3, The invention also relates to a cosmetic process for making up and/or caring for keratin materials comprising a step of applying a composition according to one of the preceding claims to the said materials (see abstract). A cosmetic composition that may be obtained by mixing at least one silane as described above and at least one mattifying filler (page 2). The mineral and/or organic mattifying fillers are preferably chosen from diffusing fillers (page 3). For the purposes of the invention, the term "diffusing filler" denotes a spherical or non-spherical, porous or non-porous particle with a refractive index of less than or equal to 2, especially less than or equal to 1.8 and preferably ranging from 1.3 to 1.6. The refractive index of the particles may be evaluated by the contrast erasure method. By choosing two totally miscible solvents with relatively remote refractive  Cosmetic composition comprising: an aqueous phase, at least one mattifying filler, and at least one silane corresponding to formula (I) below and/or oligomers thereof: R.sub.1Si(OR.sub.2).sub.z(R.sub.3).sub.x(OH).sub.y (I) in which: R.sub.1 is a linear or branched, saturated or unsaturated C1-C22 hydrocarbon-based chain, which may be substituted with an amine group NH.sub.2 or NHR, wherein R=C1-C20, C3-C40 cycloalkyl or C6-C30 aromatic; or with a hydroxyl group, a thiol group, an aryl group, which is substituted or unsubstituted; R.sub.1 possibly being interrupted with a heteroatom selected from the group consisting of O, S and NH or a carbonyl group (CO), R.sub.2 and R.sub.3, which may be identical or different, represent a linear or branched alkyl group comprising from 1 to 6 carbon atoms, y denotes an integer ranging from 0 to 3, and z denotes an integer ranging from 0 to 3, and x denotes an integer ranging from 0 to 2, with z+x+y=3, the silane(s) of formula (I) and/or oligomers thereof are present in an active material content ranging from 2% to 20% by weight relative to the total weight of the composition (claim 1). Composition according to claim 1, which comprises at least one silane chosen from octyltriethoxysilane, dodecyltriethoxysilane, octadecyltriethoxysilane, hexadecyltriethoxysilane and .gamma.-aminopropyltriethoxysilane (see claim 5). Composition according to claim 1, wherein the mattifying fillers are chosen from silicas, silicate derivatives, hydrophobic silica aerogel particles, porous silica microparticles; polytetrafluoroethylene powders; silicone resin powders; hollow hemispherical silicone particles; concave silicone particles; acrylic copolymer powders; wax powders; polyethylene powders; crosslinked elastomeric organopolysiloxane powders coated with silicone resin; polyamide powders; clays, and mixtures thereof (see claim 8). Composition according to claim 1, wherein the mattifying fillers are chosen from hydrophobic aerogel particles with a specific surface area per unit of mass (SM) ranging from 200 to 1500 m.sup.2/g, and a size expressed as the volume mean diameter (D[0.5]) ranging from 1 to 30 .mu.m and/or an oil-absorbing capacity measured at the Wet Point ranging from 5 to 18 ml/g of particles (see claim 9). Composition according to claim 1, wherein the mattifying filler(s) represent from 0.05% to 30% by weight relative to the total weight of the composition (see claim 10). In a known manner, the composition of the invention may also contain adjuvants that are common in cosmetics and/or dermatology, such as active agents, preserving agents, antioxidants, complexing agents, pH modifiers (acidic or basic), fragrances, fillers, bactericides, odour absorbers, colorants (pigments and dyes), film-forming polymers, emulsifiers such as fatty acid esters of polyethylene glycol, fatty acid esters of glycerol and fatty acid esters of sorbitan, which are optionally polyoxyethylenated, polyoxyethylenated fatty alcohols and fatty acid esters or ethers of sugars such as sucrose or glucose; thickeners and/or gelling agents, in particular polyacrylamides, acrylic homopolymers and copolymers, and acrylamidomethylpropanesulfonic acid homopolymers and copolymers, and also lipid vesicles. The amounts of these various adjuvants are those conventionally used in the field under consideration, for example from 0.01% to 20% of the total weight of the composition. Depending on their nature, these adjuvants 


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art at the time this invention was filed to modify and use the composition of Nishi et al. for caring for and/or making up keratin materials because first Nishi et al. clearly teach that their composition is applicable in cosmetics. Second the examiner even strengthen and provide further teachings from Lorant et al. to provide the rational why one of ordinary skill in the art would have been motivated to utilize the composition of Nishi et al. for caring for and/or making up keratin materials. One of ordinary skill in the art would have been motivated to do so because Lorant et al. teach a cosmetic composition for keratinous substances, in particular the skin and the lips, the hair and the nails (page 1). Lorant et al. teach a composition comprising an aqueous phase, at least one mattifying filler and at least one silane corresponding to formula (I) below and/or oligomers thereof: R.sub.1Si(OR.sub.2).sub.z(R3).sub.x(OH), (I) in which: Ri is a linear or branched, saturated or unsaturated C1-C22 hydrocarbon-based chain, which may be substituted with an amine group NH2 or NHR (R=C1-C20 and especially C1-C6 alkyl, C3-C40 cycloalkyl or C6-C30 aromatic); or with a hydroxyl group, a thiol group, an aryl group (more particularly benzyl), which is substituted or unsubstituted; Ri possibly being interrupted with a heteroatom (O, S or NH) or a carbonyl group (CO), R2 and R3, which may be identical or different, represent a linear or branched alkyl group comprising from 1 to 6 carbon atoms, y silicas, silicate derivatives, hydrophobic silica aerogel particles, porous silica microparticles; polytetrafluoroethylene powders; silicone resin powders; hollow hemispherical silicone particles; concave silicone particles; acrylic copolymer powders; wax powders; polyethylene powders; crosslinked elastomeric organopolysiloxane powders coated with silicone resin; polyamide powders; clays, and mixtures thereof (see claim 8). Composition according to claim 1, wherein the mattifying fillers are chosen from hydrophobic aerogel particles with a specific surface area per unit of mass (SM) ranging from 200 to 1500 m.sup.2/g, and a size expressed as the volume mean diameter (D[0.5]) ranging from 1 to 30 .mu.m and/or an oil-absorbing capacity measured at the Wet Point ranging from 5 to 18 ml/g of particles (see claim 9). Composition according to claim 1, wherein the mattifying filler(s) represent from 0.05% to 30% by weight relative to the total weight of the composition (see claim 10). In a known manner, the composition of the invention may also contain adjuvants that are common in cosmetics and/or dermatology, such as active agents, preserving agents, antioxidants, which the examiner equates to include conventionally known binders) (pages 19-20). One of ordinary skill in the art would have been motivated to utilize porous silica coated with different polymers for caring for and/or making up keratin materials because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) as demonstrated by Lorant et al. In the case where the claimed ranges for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Nishi et al. and Lorant et al. because both references teach porous coated silica particles for the purpose of cosmetics. With regard to the limitations reciting “said particle having a high wet point and being optionally porous being only released from said microcapsule(s) when said composition is applied onto a keratin material.” since both Nishi et al. and Lorant et al. teach the same or substantially identical coated particles the property recited would necessarily be there as it is an innate property of the composition. Nishi et al. clearly also teach the oil absorbing properties of the particles as described in detail above. With respect to the recitation of microcapsule the teachings of a porous coated silica meets to be a microcapsule.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619